DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 03/28/2022, with respect to 1-21 have been fully considered and are persuasive.  The rejection of claims 1-21 has been withdrawn. 

Allowable Subject Matter
Claim1-21 are allowed.
Claims 1-11 are allowed	because the prior art does not teach or make obvious one of an interval between the plurality of rotating bodies in the sheet conveyance direction and an interval between the plurality of projecting rotators in the sheet conveyance direction is smaller on the upstream side in the sheet conveyance direction than the one of an interval between the plurality of rotating bodies in the sheet conveyance direction and an interval between the plurality of projecting rotators in the sheet conveyance direction on the downstream side in the sheet conveyance direction. It is this combination of limitations, in combination with the other features and limitations of claim 1 that makes these claims allowable over the prior art of record.
Claims 12-15 are allowed because the prior art does not teach or make obvious a contact pressure of a plurality of rotating bodies with a plurality of projecting rotators is smaller on an upstream side in a sheet conveyance direction than a contact pressure of the plurality of rotating bodies with the plurality of projecting rotators on a downstream side in the sheet conveyance direction, and a number of the plurality of projecting rotators arranged in a sheet width direction is larger on the upstream side in the sheet conveyance direction than a number of the plurality of projecting rotators arranged in a sheet width direction on the downstream side in the sheet direction.  It is this combination of limitations, in combination with the other features and limitations of claim 12 that makes these claims allowable over the prior art of record.
Claims 16 -18 are allowed because the prior art does not teach or make obvious a number of the plurality of projecting rotators arranged in a sheet width direction is larger on the upstream side in the sheet conveyance direction than a number of the plurality of projecting rotators arranged in a sheet width direction on the downstream side in the sheet conveyance direction. It is this combination of limitations, in combination with the other features and limitations of claim 16 that makes these claims allowable over the prior art of record.
Claims 19-21 are allowed because the prior art does not teach or make obvious one of an interval between the plurality of rotating bodies in the sheet conveyance direction and an interval between the plurality of projecting rotators in the sheet conveyance direction is smaller on the upstream side in the sheet conveyance direction than the one of an interval between the plurality of rotating bodies in the sheet conveyance direction  and an interval between the plurality of projecting rotators in the sheet conveyance direction is smaller on the upstream side in the sheet conveyance direction on the downstream side in the sheet conveyance direction. It is this combination of limitations, in combination with the other features and limitations of claim 19 that makes these claims allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853